Case 1:19-cv-24867-FAM Document 7 Entered on FLSD Docket 01/28/2020 Page 1 of 1

UNITED STATES DISTRICT COURT FOR THE
SOUTHERN DISTRICT OF FLORIDA
Miami Division

Case Number: 19-24867-CIV-MORENO
KYLE JOHN ELIKER,

Plaintiff,

vs.
LAKEVIEW LOAN SERVICING,

Defendant.
/

 

ORDER GRANTING PLAINTIFF’S MOTION TO DISMISS
AND ORDER DISMISSING CASE WITHOUT PREJUDICE

THIS CAUSE came before the Court upon the Plaintiff's Motion to Dismiss Without
Prejudice (D.E. 6), filed on January 28, 2020.

THE COURT has considered the motion, the pertinent portions of the record, and is
otherwise fully advised in the premises. The Defendant has neither answered the petition, nor
moved for summary judgment. Accordingly, it is

ADJUDGED that the Motion is GRANTED, and the case is DISMISSED WITHOUT
PREJUDICE with each party bearing its own fees and costs. See Fed. R. Civ. P. 41(a)(1)(A)(i).
All pending motions are DENIED AS MOOT with leave to renew if appropyj

Ss

DONE AND ORDERED in Chambers at Miami, Florida, this January 2020.

FED . MORENO
UN STATES DISTRICT JUDGE

 

 

Copies furnished to:
Counsel of Record

Kyle John Eliker
P.O. Box 41694
Charleston, SC 29423
Pro Se

'
g
i
ib

 

 

 

 
